Citation Nr: 0412442	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back injury, 
to include arthritic changes.

2.  Entitlement to service connection for residuals, left hip 
injury, to include arthritic changes.

3.  Entitlement to service connection for corneal transplant, 
left eye, with malteno and lens implant, claimed as vision 
problems.

4.  Entitlement to service connection for gastroesophageal 
reflux disease with history of irritable bowel syndrome, 
claimed as stomach conditions.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for Type II diabetes 
mellitus.

8.  Entitlement to service connection for glaucoma.

9.  Entitlement to service connection for residuals, neck 
injury, to include arthritis at C5-6.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran was in active service from June 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In July 2001, the RO denied the veteran's 
claims of entitlement to service connection for a "low back 
injury, to include arthritic changes," "residuals, left hip 
injury, to include arthritic changes," "corneal transplant, 
left eye, with malteno and lens implant, claimed as vision 
problems," "gastroesophageal reflux disease with history of 
irritable bowel syndrome, claimed as stomach conditions," an 
acquired psychiatric disorder, to include depression, a sleep 
disorder, and Type II diabetes mellitus.  In January 2003, 
the RO denied claims of entitlement to service connection for 
glaucoma, "residuals, neck injury," and "arthritis, C5-6."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this REMAND.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, received in October 2003, the 
veteran indicated that he desired a hearing before a 
Traveling Veterans Law Judge.  In a statement, received in 
November 2003, he stated that he desired a hearing at the 
Central Office in Washington D.C.  However, in a letter, 
received in April 2004, the veteran stated that he could not 
attend his Central Office hearing due to poor health and 
financial constraints, and he requested a videoconference 
hearing before the Board.  Accordingly, the Board has no 
choice but to remand the claim again so that he may be 
afforded a hearing.  See 38 C.F.R. §§ 20.700(e), 20.703 
(2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

The RO should schedule the appellant for 
a videoconference hearing before the 
Board, as requested in his correspondence 
received by the Board in April 2004.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




